DETAILED CORRESPONDENCE
This action is in response to the filing of the application on 08/23/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 19 –

“means for operating…”  
Claim 20:
“means for identifying…”  
“means for identifying…”  
“means for mounting…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 10, 13, 14, 15 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chambers (US 20180362190). 

Claim 1, Chambers discloses a method, comprising:
determining a damage quantifier for a vehicle component formed of composite material based on vehicle sensor data [see p0005, p0016, 0077 figs 2 – 3 and 15 a condition-aware aircraft configured to make in-flight decisions autonomously, based on the most up-to-date information, to perform missions under dynamic conditions, while also providing in situ feedback to maintenance units and depots in order to coordinate required and upcoming maintenance; the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206]; and 
[see at least 0057, p0070 – p0077, Fig 2 – The capability of an aircraft changes over its lifetime, therefore a variety of different tools may be used to observe the capability of different aspects of the aircraft throughout its useful lifespan. To that end, disclosed herein is an autonomous aircraft health system that provides an ability to dynamically (e.g., continuously, in real-time or near real-time) sense aircraft anomalies, which enables the aircraft to autonomously adjust its operation. For example, relying more heavily on remaining healthy systems to complete a mission safely. The autonomous aircraft health system provides architecture for different prognostics and health management (PHM) systems to communicate with each other and the aircraft to generate a complete picture of the health for the aircraft, thereby enabling the aircraft to operate at its maximum current capability; the autonomous aircraft health system 300 is designed such that PHM modules 314 for additional subsystems can be developed and integrated at a later point. Initially, the PHM modules 326 may include, for example, a structures subsystem module 316, a propulsion subsystem module 318, and one or more other subsystem modules 320 to monitor and/or estimate the health of aircraft components (i.e., those other than the airframe and propulsion systems). In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust from each of the propulsors 104 during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100].

[see p0138].

Claim 4, Chambers discloses the method of claim 1, further comprising predicting a change of the damage quantifier based on a planned route of the vehicle.
Chambers discloses the aircraft processor 116, in conjunction with decision-making software stored to the memory device 118, may dynamically receive sensor data from PHM sensors 126 to provide real-time monitoring (planned route).  The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state [p0085]. 



Claim 5, Chambers discloses the method of claim 4, further comprising predicting the change of the damage quantifier based on data environmental sensor data including at least one of a vehicle speed, an ambient temperature, and an ambient humidity.
Chamber discloses the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The allowable data 1206 may dictate damaged design allowable. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126), and environment data (e.g., from the ISR Payload 110), such as temperature [see at least p0115, figs 12a - b]. The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state [0085].


Claim 6, Chambers discloses the method of claim 1, further comprising determining the damage quantifier based on a model that takes the received data from the sensors included in the vehicle component as input, and outputs the damage quantifier for the respective vehicle component.
Chambers discloses the aircraft control system 112 is operable to control the various aircraft components and functions of the condition-aware aircraft 100, which can dynamically adapt the way in which it performs a given mission by gathering information about itself and its surroundings (e.g., via an array of PHM sensors 126 and the ISR payload 110) and responding intelligently (e.g., via the autonomous aircraft health system 300) [see p0067].
The autonomous aircraft health system 300 may employ the standard interfaces to communicate outputs from the autonomous aircraft health system 300, as well as data exchange between system modules, for distribution over a data bus (e.g., a DDS network) [see p0079 and fig 3]. 


Claim 10, Chambers discloses a system, comprising a processor and a memory, the memory storing instructions executable by the processor to: determine a damage quantifier for a vehicle component formed of composite material based on vehicle sensor data  [see p0007, p0005, p0016, 0077 figs 2 – 3 and 15 - a health monitoring system for an aircraft having a flight control system, a primary structure, and a propulsion system, the monitoring system comprising: a plurality of sensors configured to monitor dynamically one or more parameters of the primary structure and the propulsion system; and a processor operatively coupled with the flight control system, the plurality of sensors, and a memory device, wherein the processor is configured to: generate, via the processor, a structural model of the primary structure based at least in part on the one or more parameters, wherein the structural model reflects a dynamic structural integrity of the primary structure; the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206];
and
operate the vehicle based on a mission determined according to determined damage quantifier  [see at least 0057, p0070 – p0077, Fig 2 – The capability of an aircraft changes over its lifetime, therefore a variety of different tools may be used to observe the capability of different aspects of the aircraft throughout its useful lifespan. To that end, disclosed herein is an autonomous aircraft health system that provides an ability to dynamically (e.g., continuously, in real-time or near real-time) sense aircraft anomalies, which enables the aircraft to autonomously adjust its operation. For example, relying more heavily on remaining healthy systems to complete a mission safely. The autonomous aircraft health system provides architecture for different prognostics and health management (PHM) systems to communicate with each other and the aircraft to generate a complete picture of the health for the aircraft, thereby enabling the aircraft to operate at its maximum current capability; the autonomous aircraft health system 300 is designed such that PHM modules 314 for additional subsystems can be developed and integrated at a later point. Initially, the PHM modules 326 may include, for example, a structures subsystem module 316, a propulsion subsystem module 318, and one or more other subsystem modules 320 to monitor and/or estimate the health of aircraft components (i.e., those other than the airframe and propulsion systems). In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust from each of the propulsors 104 during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100].
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].




Claim 13, Chambers discloses the system of claim 10, wherein the instructions further include instructions to predict a change of the damage quantifier based on a planned route of the vehicle.
Chambers discloses the PHM sensors 126 may be located on (or embedded in) the airframe, the propulsion system, and/or the various other subsystems on the condition-aware aircraft 100. The processor 116 performs a self-assessment by dynamically monitoring the real-time sensor data to detect changes or anomalies vis-a-vis information about surrounding environment, which may be received from the ISR payload 110. The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state. Based at least in part on the state prediction and/or self-assessment, the processor 116 may be employed to facilitate the real-time motion planning and control (e.g., via the motion planner module 322 and the flight control system 120). For example, the processor 116 may make an informed decision about the updated operating envelope of the condition-aware aircraft 100, may provide informative alerts indicating the responsible sub-system(s), and may take autonomous actions to optimize mission performance within the new operating envelope [p0085]. 





Claim 14,   Chambers discloses the system of claim 13, wherein the instructions further include instructions to predict the change of the damage quantifier based on data environmental sensor data including at least one of a vehicle speed, an ambient temperature, and an ambient humidity.
Chamber discloses the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The allowable data 1206 may dictate damaged design allowable. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126), and environment data (e.g., from the ISR Payload 110), such as temperature [see at least p0115, figs 12a - b]. The processor 116 may also use the real-time sensor data to calculated state prediction using one or more prediction algorithms stored to the memory device 118 that predicts the current state of the various subsystems (e.g., the airframe and propulsion) and updates the avionics with a new vehicle level state [see p0085].



Claim 15, Chambers discloses the system of claim 10, wherein the instructions further include instructions to determine the damage quantifier based on a model that takes the received data from the sensors included in the vehicle component as input, and outputs the damage quantifier for the respective vehicle component.
[see p0067].
The autonomous aircraft health system 300 may employ the standard interfaces to communicate outputs from the autonomous aircraft health system 300, as well as data exchange between system modules, for distribution over a data bus (e.g., a DDS network) [see p0079 and fig 3]. 


Claim 19, Chambers discloses a system, comprising:
means for determining a damage quantifier for a vehicle component formed of composite material based on vehicle sensor data [see p0005, p0016, 0077 figs 2 – 3 and 15 a condition-aware aircraft configured to make in-flight decisions autonomously, based on the most up-to-date information, to perform missions under dynamic conditions, while also providing in situ feedback to maintenance units and depots in order to coordinate required and upcoming maintenance; the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206]; and 
means for operating the vehicle based on a mission determined according to determined damage quantifier [see at least 0057, p0070 – p0077, Fig 2 – The capability of an aircraft changes over its lifetime, therefore a variety of different tools may be used to observe the capability of different aspects of the aircraft throughout its useful lifespan. To that end, disclosed herein is an autonomous aircraft health system that provides an ability to dynamically (e.g., continuously, in real-time or near real-time) sense aircraft anomalies, which enables the aircraft to autonomously adjust its operation. For example, relying more heavily on remaining healthy systems to complete a mission safely. The autonomous aircraft health system provides architecture for different prognostics and health management (PHM) systems to communicate with each other and the aircraft to generate a complete picture of the health for the aircraft, thereby enabling the aircraft to operate at its maximum current capability; the autonomous aircraft health system 300 is designed such that PHM modules 314 for additional subsystems can be developed and integrated at a later point. Initially, the PHM modules 326 may include, for example, a structures subsystem module 316, a propulsion subsystem module 318, and one or more other subsystem modules 320 to monitor and/or estimate the health of aircraft components (i.e., those other than the airframe and propulsion systems). In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust from each of the propulsors 104 during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100].

Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 7, 8, 9, 11, 12, 16, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US 20180362190). 

Claim 2, Chambers discloses the method of claim 1, but does not specifically disclose wherein determining the mission includes selecting, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement.
	However, Chambers does disclose the aircraft processor 116 may be operatively coupled to the flight control system (FCS) 120 to control operation of the various actuators (e.g., those to control movement of any flight control surfaces 114) and/or propulsor 104 in response to commands from the autonomous aircraft health system 300, an operator, during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100 [see p0070].  The Examiner uses the above to show that the health system of Chambers can land the vehicle in the event that the due to the structural health degradation, the flight plan must be interrupted and therefore there would be a stop movement. 
Therefore, it would have been obvious to include wherein determining the mission includes selecting, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement, as suggested and taught by Chambers, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   

Claim 3, Chambers discloses the method of claim 2, further comprising selecting the mode of navigation based on a plurality of damage quantifier thresholds.
Chambers discloses based on the health degradation information, the autonomous aircraft health system determines at step 1510 whether the original flight plan dictated by the original flight plan data 1502 is still feasible. If severe degradation is determined, the autonomous aircraft health system determines that the original flight plan is not feasible and incremental replanning (e.g., a fast incremental replanning algorithm) may be [see p0133 and fig 15]. 



Claim 7, Chambers discloses the method of claim 1, but does not specifically disclose further comprising:  identifying stress locations in the vehicle components for one or more types of loading mode of the vehicle component; identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; and mounting the plurality of the sensors at the identified sensor locations.
However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  For example, the material damage model 1218 may employ the Open-hole Damage Model to track the damage progression of open-hole composite laminates under compressive loading via, for example, the two stress fracture criteria proposed by Whitney and Nuismer (known as the point stress criterion and the average stress criterion) [see p0116]. 
The airframe's residual strength (e.g., an airframe fabricate using composite material) over the condition-aware aircraft's 100 lifetime defines regions of enhanced performance (i.e., region A) and extended life (i.e., region B) beyond the nominal design More specifically, the maximum benefit point 202 represents the point in time at which the condition-aware aircraft 100 can operate carrying the largest amount of load (e.g., when the condition-aware aircraft 100 is new and therefor its residual strength is maximized), while the baseline design point 204 represents the last point in time at which the condition-aware aircraft 100 can traditionally operate carrying an ultimate load (e.g., an ultimate load dictated by the aircraft manufacturer's specifications). Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206; the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126) [see p0016, 0017, p0077, 0115 and fig 2, 12a and 12b]. 
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].
Therefore, it would have been obvious to include identifying stress locations in the vehicle components for one or more types of loading mode of the vehicle component; identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; and mounting the plurality of the sensors 

	
	
	



Claim 8, Chambers discloses the method of claim 7, but does not specifically disclose wherein the types of loading modes include at least one of a roof impact, a frontal impact, a rear impact, and a side impact.
However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure the autonomous aircraft health system employs various PHM sensors throughout the aircraft to realize a condition-aware vehicle that can fly to its current capability (e.g., based on its current state-of -health).  [p0016 – 0017, 0058]. Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].

For example, based on the commanded maneuver, the aircraft processor 116 may generate data to prepare a heat map of the stress on the airframe at different G-forces acting on the airframe [p0115].
Therefore, since Chambers discloses that sensors are embedded in the composite material in the area where the aircraft can realize issues and damage, it would have been obvious to include wherein the types of loading modes include at least one of a roof impact, a frontal impact, a rear impact, and a side impact, of a car,  as suggested and taught by  Chambers, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   
	
	Claim 9, Chambers discloses the method of claim 8, further comprising:
selecting one or more types of loading modes for detection; 
The structures subsystem module 316 can be configured to model the primary structures (e.g., the fuselage 102, wing panels 106, etc.) of the aircraft and to use one or more multi-fidelity models to dynamically estimate the new strength of components as they degrade, which may then be used to calculate a new maximum load factor that the structure can safely withstand. The ability to rapidly assess instantaneous changes within the structure enables the autonomous aircraft health system 300 to respond in situ, adapting to the current structural capabilities of the condition-aware vehicle. In addition to reacting to changes within the structure, the system can establish the level of confidence for the impact of this change on the structural capability [see p0093].

However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure; a chart 200 of an aircraft's residual strength as a function of time to illustrate the benefits of condition-aware flight. The airframe's residual strength (e.g., an airframe fabricate using composite material) over the condition-aware aircraft's 100 lifetime defines regions of enhanced performance (i.e., region A) and extended life (i.e., region B) beyond the nominal design life, which is indicated by the rectangular shaded region (i.e., region C). More specifically, the maximum benefit point 202 represents the point in time at which the condition-aware aircraft 100 can operate carrying the largest amount of load (e.g., when the condition-aware aircraft 100 is new and therefor its residual strength is maximized), while the baseline design point 204 represents the last point in time at which the condition-aware aircraft 100 can traditionally operate carrying an ultimate load (e.g., an ultimate load dictated by the aircraft manufacturer's specifications). Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206; the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded damage information (e.g., from the PHM sensors 126) [see p0016, 0017, p0077, 0115 and fig 2, 12a and 12b]. 
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].
Therefore, it would have been obvious to include and identifying the plurality of sensor locations based on the selected one or more types of loading modes, as suggested and taught by Chambers, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   

Claim 11, Chambers discloses the system of claim 10, but does not specifically disclose not specifically disclose wherein the instructions to determine the mission further include instructions to select, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement.
However, Chambers does disclose the aircraft processor 116 may be operatively coupled to the flight control system (FCS) 120 to control operation of the various actuators (e.g., those to control movement of any flight control surfaces 114) and/or propulsor 104 in response to commands from the autonomous aircraft health system 300, an operator, autopilot, a navigation system 124, or other system (e.g., via the wireless transceiver 122). In certain aspects, the aircraft processor 116 and the flight control system 120 may be integrated into a single component or circuitry. In operation, the flight control system 120 may dynamically and independently adjust the flight control surfaces 114 and the thrust during the various stages of flight (e.g., take-off, cruising, landing) to control speed, roll, pitch, or yaw of the condition-aware aircraft 100 [see p0070].  The Examiner uses the above to show that the health system of Chambers can land the vehicle in the event that the due to the structural health degradation, the flight plan must be interrupted and therefore there would be a stop movement. 
Therefore, it would have been obvious to include wherein determining the mission includes selecting, based on the determined damage quantifier, a mode of navigation from at least one of cargo-only, cargo and passenger, move with no cargo or passenger, stop movement, as suggested and taught by Chambers, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   



Claim 12, Chambers discloses the system of claim 11, wherein the instructions further include instructions to select the mode of navigation based on a plurality of damage quantifier thresholds.
Chambers discloses based on the health degradation information, the autonomous aircraft health system determines at step 1510 whether the original flight plan dictated by the original flight plan data 1502 is still feasible. If severe degradation is determined, the autonomous aircraft health system determines that the original flight plan is not feasible and incremental replanning (e.g., a fast incremental replanning algorithm) may be implemented at step 1512. If the no degradation or mild degradation (i.e., less than a predetermined degradation threshold) is determined, the autonomous aircraft health system determines that the original flight plan is feasible and low-level control adjustments are implemented at step 1514 in the presence of degradation [see p0133 and fig 15]. 



Claim 16, Chambers discloses the system of claim 10, but does not specifically disclose wherein the instructions further include instructions to:  identify stress locations in the vehicle components for one or more types of loading mode of the vehicle component; and identify a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations.
However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  For example, the material damage model 1218 may employ the Open-hole Damage Model to track the damage progression of open-hole composite laminates under compressive loading via, for example, the two stress fracture criteria proposed by Whitney and Nuismer (known as the point stress criterion and the average stress criterion) [see p0116]. 
In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure; a chart 200 of an aircraft's residual strength as a function of time to illustrate the benefits of condition-aware flight. The airframe's residual strength (e.g., an airframe fabricate using composite material) over the condition-aware aircraft's 100 lifetime defines regions of enhanced More specifically, the maximum benefit point 202 represents the point in time at which the condition-aware aircraft 100 can operate carrying the largest amount of load (e.g., when the condition-aware aircraft 100 is new and therefor its residual strength is maximized), while the baseline design point 204 represents the last point in time at which the condition-aware aircraft 100 can traditionally operate carrying an ultimate load (e.g., an ultimate load dictated by the aircraft manufacturer's specifications). Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206; the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126) [see p0016, 0017, p0077, 0115 and fig 2, 12a and 12b]. 
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].
Therefore, it would have been obvious to include identifying stress locations in the vehicle components for one or more types of loading mode of the vehicle component; identifying a plurality of sensor locations in the vehicle component for the plurality of 




Claim 17,   Chambers discloses the system of claim 16, but does not specifically disclose wherein the types of loading modes include at least one of a roof impact, a frontal impact, a rear impact, and a side impact.
However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure the autonomous aircraft health system employs various PHM sensors throughout the aircraft to realize a condition-aware vehicle that can fly to its current capability (e.g., based on its current state-of -health)[p0016 – 0017, 0058]. 
Additionally, Chambers teaches the vehicle state model 1216 translates the commanded maneuver 1210 into airframe structural responses, an example of which is illustrated in FIG. 12c. For example, based on the commanded maneuver, the aircraft processor 116 may generate data to prepare a heat map of the stress on the airframe at different G-forces acting on the airframe [p0115].


Further, Chambers discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].

Therefore, since Chambers discloses that sensors are embedded in the composite material in the area where the aircraft can realize issues and damage, it would have been obvious to include wherein the types of loading modes include at least one of a roof impact, a frontal impact, a rear impact, and a side impact, of a car,  as suggested and taught by Chambers, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   

Claim 18,   Chambers discloses the system of claim 17, wherein the instructions further include instructions to: select one or more types of loading modes for detection; 
The structures subsystem module 316 can be configured to model the primary structures (e.g., the fuselage 102, wing panels 106, etc.) of the aircraft and to use one or more multi-fidelity models to dynamically estimate the new strength of components as they degrade, which may then be used to calculate a new maximum load factor that the structure can safely withstand. The ability to rapidly assess instantaneous changes within the structure enables the autonomous aircraft health system 300 to respond in situ, adapting to the current structural capabilities of the condition-aware vehicle. In addition [see p0093].
Chambers does not specifically disclose and identify the plurality of sensor locations based on the selected one or more types of loading modes.
However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure; a chart 200 of an aircraft's residual strength as a function of time to illustrate the benefits of condition-aware flight. The airframe's residual strength (e.g., an airframe fabricate using composite material) over the condition-aware aircraft's 100 lifetime defines regions of enhanced performance (i.e., region A) and extended life (i.e., region B) beyond the nominal design life, which is indicated by the rectangular shaded region (i.e., region C). More specifically, the maximum benefit point 202 represents the point in time at which the condition-aware aircraft 100 can operate carrying the largest amount of load (e.g., when the condition-aware aircraft 100 is new and therefor its residual strength is maximized), while the baseline design point 204 represents the last point in time at which the condition-aware aircraft 100 can traditionally operate carrying an ultimate load (e.g., an ultimate load dictated by the aircraft manufacturer's specifications). Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206; the load data 1202 may include, for example, damage information (e.g., from the PHM sensors 126) [see p0016, 0017, p0077, 0115 and fig 2, 12a and 12b]. 
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].
Therefore, it would have been obvious to include and identify the plurality of sensor locations based on the selected one or more types of loading modes, as suggested and taught by Chambers, providing a condition-aware vehicle capable of responding intelligently using sensors to gather information about itself and its surroundings.   

Claim 20, Chambers discloses the system of claim 19, but does not specifically disclose further comprising: means for identifying stress locations in the vehicle components for one or more types of loading mode of the vehicle component; means for identifying a plurality of sensor locations in the vehicle component for the plurality of sensors based on the identified stress locations; and means for mounting the plurality of the sensors at the identified sensor locations.
However, Chambers discloses the primary structure comprises a composite material and the at least one of the plurality of sensors is embedded in the composite material.  In certain aspects, the plurality of sensors comprises at least one of a strain sensor or an electrical resistance sensor embedded in the primary structure; a chart 200 of an aircraft's residual strength as a function of time to illustrate the benefits More specifically, the maximum benefit point 202 represents the point in time at which the condition-aware aircraft 100 can operate carrying the largest amount of load (e.g., when the condition-aware aircraft 100 is new and therefor its residual strength is maximized), while the baseline design point 204 represents the last point in time at which the condition-aware aircraft 100 can traditionally operate carrying an ultimate load (e.g., an ultimate load dictated by the aircraft manufacturer's specifications). Using the autonomous aircraft health system 300, a damage-aware algorithm may be operated to extend the life of the condition-aware aircraft 100 beyond the baseline design point 204. The extended life of the condition-aware aircraft 100 is represented using the damage-aware algorithm line 206; the load data 1202 may include, for example, aerodynamic stability, structural stability, and structural strength. The maximum maneuver may be determined as illustrated in FIG. 12b as a function of the commanded maneuver (e.g., from the VMS 134), damage information (e.g., from the PHM sensors 126) [see p0016, 0017, p0077, 0115 and fig 2, 12a and 12b]. 
Additionally, Chamber discloses while the forgoing has been described in relation to aircraft and spacecraft, the forgoing teachings may be similarly applied to other vehicles, including land vehicles (e.g., cars, trucks, trains, etc.) and water vehicles (e.g., boats, ships, submarines, etc.) [see p0138].



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666